Mb. Chief Justice Hebstández
delivered the opinion of the court.
Francisco Eivera y Torres, while married to Carmen Her-nández, instituted proceedings in the District Court of Gua-yama to establish his dominion title to a certain rural property situated in the ward of Asomante, municipal district of Aibonito, and on June 6, 1918, the said court entered judgment of ownership in favor of the petitioner and directed that his title should be recorded in the registry of property upon presentation of a certified copy of the judgment which would be issued to him in due course. On June 11 the clerk of the court issued the certified copy and stated therein that the judgment was final by force of law. On June 14 the said copy was presented in the registry and on June 17 the registrar recorded it “with the curable defects that it did not show the civil status of the petitioner when he acquired the property and that the judgment was not final. ’ ’
Francisco Eivera y Torres appealed from that decision, alleging that the curable defects therein assigned did not exist, and thus the case has been submitted to this court.
It is true that in the case of Ramos v. Registrar of Property, 16 P. R. R. 57, this court reversed a decision of said registrar denying admission to record of a dominion title judment because it did hot show whether the petitioner acquired the property during wedlock or out of wedlock, and, if in the former case, because it failed to state the name of the wife; but in rendering an analogous decision in the later case of Vega v. Registrar of San Germán, 23 P. R. R. 742, we pointed out that for greater clearness and in order to avoid complications in future transactions we thought it would be better for the interested parties to adopt the opinion of the registrar and state the name of the wife in the petition, for a property recorded in the name of a married person without *567showing by any of the methods recognized by law that it is private property is presumed to he community property. In support of that doctrine we cited at the time our decisions in the cases of Ortiz and Delgado v. Registrar of San Germán, 23 P. R. R. 652 and 654.
In the case of Ramos v. Registrar of Caguas, 18 P. R. R. 16, we affirmed the decision of the said registrar and held that a dominion title proceeding which did not show the civil status of the petitioner when he acquired the property was not recordable, although we added that such status need not necessarily appear from the petition itself, for it could be established by any admissible evidence.
And finally in the case of De Jesús v. Registrar of San Juan, 24 P. R. R. 581, we found the registrar’s decision to conform to the law and expressed ourselves in the following words:
“It appears from the transcribed decision of the District Court of San Juan, Section 1, that Pía de Jesus alleged in her petition in the dominion title proceeding' that she was a widow, * * but that decision does not state whether the petitioner was single, married, or a widow when she acquired the said properties, and this fact of her civil status must appear in the record, for this is a special detail of the case which undoubtedly affects the validity of the right of ownership adjudged by the decision. Articles 77 and'440 of the Mortgage Law Regulations. As regards the alleged acquisitions of property by purchase, the legal consequences must be different according to whether it was acquired by Pía de Jesús while single, married, or a widow. In the first and last cases she would acquire the property exclusively for herself, and in the second case, for the conjugal partnership, unless she purchased it with her own private money. ’ ’
Confining ourselves to the present ease, we are of the opinion that although Francisco Rivera y Torres stated in the initial petition of the proceeding that he was then married to Carmen Hernández, it is not shown whether he was married, single, or a widower when he acquired the property, *568or, if married, who was Ms wife, who might have been some person other than Carmen Hernández. Of course, if he were married to her at that time he acquired the property for the conjugal partnership of which she was a member, bur if he were single or a widower he acquired the property for himself alone and if he were married to a person other than Carmen Hernandez, the property was not acquired for the conjugal partnership of which Carmen Hernández was a member, but for another conjugal partnership composed of other spouses, and in that case the property would belong to Francisco Bivera and the heirs of his first wife.
In order that the property in question might have the character of community property belonging to Francisco Bivera and Carmen Hernández, as alleged by the appellant for the purpose of showing that it should be recorded, inasmuch as he did not seek to have it recorded in his own name alone, it was necessary to prove in some way that Bivera was married to his present wife on the date of the acquisition of the property; for there is no presumption that a person who is now married to a certain person was married to the same person at some time in the past. If Bivera was married to Carmen Hernández when he acquired the property, the curable defect assigned can easily be corrected, as we said in the case of Delgado v. Registrar of San Germán, supra.
As to the other curable defect that the judgment approving the dominion title proceeding was not final, this also exists, and we so held in the cases of Soto v. Registrar of Caguas, 15 P. R. R. 597; Martínez v. Registrar of San Juan, 16 P. R. R. 259; and Porto Rican Leaf Tobacco Co. v. Registrar of Caguas, 17 P. R. R. 215.
It is immaterial that the clerk of the court of G-uayama stated in his certificate that the judgment was final by force of law, for that was beyond the scope of his authority and he should have limited himself to certifying to the facts without entering into questions of law.
*569Nor is the appellant favored by Act No. 20 of March 11, 1918 (p. 114), providing that in all ex parte proceedings prosecuted in the district courts and in which no opposition or objection is made, such final decision as may be rendered approving the proceedings shall be considered final from the time of its rendition. That act went into effect ninety days after its approval and therefore can not affect a judgment rendered on June 6, 1918, on which date the dominion title proceeding was approved.
The decision appealed from should be

Affirmed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.